Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 8-9 and 15 are objected to because of the following informalities: In the formula recited in claim 8, the symbol “Ka” should be changed to -- Ka3—since there is no coefficient “Ka” recited in claim 8. In the formula recited in claim 9, the symbol “Ka” should be changed to –Ka4—since there is no coefficient “Ka” recited in claim 9. On line 8 of claim 15, the phrase “over a first time period of three or months” should be changed to -- over a first time period of three or more months—so as to make proper sense.  Appropriate correction is required.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable transitory forms of signal transmission, a rejection under 35 USC 101 as failing to claim statutory subject matter is appropriate. See MPEP ¶ 2106, subsection 1, specifically MPEP ¶2106.03(l) where non-limiting examples of claims that are not directed to any of the statutory categories of invention include: “products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software” per se”) when claimed as a product without any structural recitations”. 
It also appears that the BRI of claims 1 and 4-14 encompasses statutory embodiments where non-transitory forms of signal transmission (i.e. read only memory (ROM), random access memory (RAM), etc.) are included. It is suggested to amend claims 1 and 4-14 to recite such statutory embodiments. However, when evaluating these statutory embodiments under the 2019 Revised Patent Subject Matter Eligibility Guidance issued in January 2019, the claims are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Under prong I of revised step 2A of the Guidance, claims 1 and 4-14 recite the judicial exception of an abstract idea since the recitations of setting a target value of hemoglobin concentration, obtaining a first concentration of hemoglobin that is stable for a period of time when administering a first dose of an erythropoiesis-stimulating agent a plurality of times, and calculating a second dose of the erythropoiesis-stimulating agent based on the obtained target hemoglobin concentration, the Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F,3d 1344, 111 U.S.P.Q. 2d 1717 (Fed. Cir. 2014)), and an algorithm for calculating parameters indicating a condition in In re Grams (888 F.2d 835, 12 U.S.P.Q. 2d 1824 (Fed. Cir. 1989)). Therefore, claims 1 and 4-14 recite the judicial exception which is the abstract idea of an algorithm that organizes and manipulates information through mathematical correlations in order to determine a dose of an erythropoiesis-stimulating agent. In addition, the recitations in claims 1 and 4-14 are similar to the correlation that is a consequence of a natural product in the human body, as in Mayo Collaborative Svcs. V. Prometheus Labs (566 U.S._, 132, S.Ct. 1289, 101 U.S.P.Q. 2d 1961 (2012)).  In the instant claims, a correlation exists between the concentration of hemoglobin, which is a natural product found in the blood of a human body, and the dose of an erythropoiesis-stimulating agent. Thus, claims 1 and 4-14 recite both the judicial exceptions of an abstract idea and a natural correlation under prong 1 of Step 2A in the 35 USC 101 Guidance.
 Under prong 2 of Step 2A of the Guidance, the claims do not recite any additional elements that integrate the judicial exceptions (i.e. the abstract idea and the natural correlation) into a practical application since the claims do not recite any additional elements or a combination of additional elements which apply, rely on, or use the judicial exceptions in a manner that imposes meaningful limits on the judicial exceptions, such that the claims are more than a drafting effort designed to monopolize the exceptions. For example, the claims do not integrate the judicial exceptions by applying or using the judicial exceptions to effect a particular treatment or prophylaxis of a disease or medical condition, do not apply the judicial 
Claims 1 and 4-14 do not meet step 2B of the guidance since the claims do not recite any additional elements in addition to those directed to the exceptions that amount to significantly more than the judicial exceptions and which are not well-understood, routine and conventional in the art. The claims do not comprise an inventive concept that transforms the claimed judicial exceptions into a patent-eligible application of the judicial exceptions. Therefore, even when a non-transitory embodiment of the dose determination program is recited in the claims, the claims are directed to non-statutory subject matter under 35 U.S.C 101. 
Claim 15 would be allowable if rewritten to overcome the objection set forth above since claim 15 recites a special-purpose computer which is specifically programmed to perform various steps of the recited algorithm in order to determine a dose of an erythropoiesis-stimulating agent to administer to a patient, and the closet prior art of record to Hocum et al (US 2013/0191097) fails to teach or fairly suggest determining a dose of an erythropoiesis-stimulating agent to administer to a patient by obtaining a predetermined target hemoglobin concentration, obtaining a first hemoglobin concentration and a first dose of an erythropoiesis-stimulating agent in a stable state in which a hemoglobin concentration is stable at the first hemoglobin concentration when repeatedly administering the first dose a plurality of times over a first time period of three or more months, and calculating a second constant dose of the erythropoiesis-stimulating agent based on a predetermined correlation calculated by the computer, wherein the predetermined correlation is based on a first relational expression between 
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
Amended claim 15 is no longer interpreted under 35 US 112(f) in view of the amendments made to claims 15. The previous rejections of the claims under 35 USC 112(b) made in the last Office action mailed on November 5, 2021 have been withdrawn in view of the amendments made to the claims. However, amended claims 8, 9 and 15 are objected to as set forth above, as necessitated by the amendments made to the claims. The previous rejection of claims 1-2 and 15 under 35 USC 102(a)(1) as being anticipated by Hocum et al has been withdrawn in view of the amendments made to the claims.
Applicants argue the rejection of claims 1 and 4-14 under 35 USC 101 by first stating that the claims do recite patent eligible subject matter. This argument is not persuasive since as noted above in the rejection under 35 USC 101, a transitory computer program is not patent eligible under this statute. See MPEP ¶ 2106, subsection 1, specifically MPEP ¶2106.03(l) where non-limiting examples of claims that are not directed to any of the statutory categories of invention include: “products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software” per se”) when claimed as a product without any structural recitations”. In addition, the recitation in 
Applicants also argue the rejection of the claims under 35 USC 101 by stating that the claims are not “directed to” a judicial exception since the claims serve to improve a medical technology, in particular supplementing erythropoietin to a patient, and thus, the judicial exception is integrated into a practical application. Applicants also argue that the alleged judicial exception is applied in a meaningful and specific way, i.e. the claims recite specific steps that provide a particular way of improving supplementing erythropoietin to a patient. Both of these arguments are not persuasive since everything recited in claims 1 and 4-14 is a part of the abstract idea itself (i.e. only obtaining and calculating steps are recited). There are no additional steps, such as actually administering the erythropoiesis-stimulating agent to a patient once an effective dose of the agent is calculated. For this reason, the judicial exception comprising the abstract idea is not integrated into a practical application. In addition, the judicial exception is not applied in a meaningful and specific way if there is no application/administration of the dose determined. 
Applicants also argue that the claims recite an inventive concept under step 2B of the 101 guidance since the claims recite a novel and nonobvious improvement over the prior art, and because of this, the claims are not “routine and conventional”. This argument is not persuasive since elements in a claim which render the claim patent eligible under 35 USC 101 because they are not well-understood, routine and conventional only apply to elements of the claim in addition to the judicial exception, not the judicial exception itself. Since claims 1 and 4-14 only recite data obtaining and calculation steps, the claims are only directed to a judicial exception (i.e. an abstract idea) without any additional steps. For this reason, there is nothing significantly 
For all of the above reasons, Applicants’ arguments are not found persuasive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 15, 2022